In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-704V
                                   Filed: September 19, 2016
                                         UNPUBLISHED

****************************
 BARBARA SANDERS,                      *
                                       *
                   Petitioner,         *      Ruling on Entitlement; Concession;
v.                                     *      Influenza (“Flu”) Vaccination; Shoulder
                                       *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *      (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr, Howie Law, P.C., Dallas, TX, for petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 16, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that as a result of her September 22, 2015 influenza (“flu”)
vaccination she suffered a shoulder injury related to vaccine administration (“SIRVA”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On September 16, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent

        has concluded that petitioner’s alleged injury is consistent with a shoulder
        injury related to vaccine administration (SIRVA), and that it was caused in

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       fact by the flu vaccine she received on September 22, 2015.
       [Respondent] did not identify any other causes for petitioner’s SIRVA, and
       records reflect that she has suffered the sequela of her injury for more
       than six months. Based on the medical records . . . petitioner has met the
       statutory requirements for entitlement to compensation. See 42 U.S.C. §
       300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D).

Id. at 4. Respondent further indicates that “based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2